Citation Nr: 1608115	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, including service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the VA RO that denied the benefits sought on appeal.

This appeal has previously been before the Board, most recently in September 2013, when it remanded the Veteran's claims for additional development of the medical evidence of record.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that either ED or a skin disability began during the Veteran's military service or was caused or aggravated by his service or by other service-connected disability.


CONCLUSION OF LAW

Neither ED nor a skin disability was incurred in or aggravated by the Veteran's military service, nor was such disability caused or aggravated by his other service-connected disabilities.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment have been obtained, to the extent available.  

The Veteran was provided with an examination addressing his ED and skin disabilities.  The Board finds that the existing medical evidence of record has rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, finds these opinions to be adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.




Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

For certain chronic diseases set forth in 38 C.F.R. § 3.309, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that a "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).  Neither the Veteran's ED nor his skin disabilities are listed among these chronic diseases, and service connection thus cannot be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Similarly, service incurrence cannot be presumed for ED or the Veteran's skin disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).

With that said, a veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  Neither the Veteran's ED nor his diagnosed skin disabilities are listed among the disorders that are entitled to presumptive service connection.  38 C.F.R. § 3.309(e) (2015).  Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's ED and skin disabilities are not entitled to presumptive service connection based on herbicide exposure.  

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), states that even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases, such as this one, that involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board will therefore analyze the possibility of entitlement to service connection for a nerve disorder on a direct basis.

The Board notes that the Veteran does not allege, and the evidence does not reflect, that either his ED or skin disabilities are the result of participation in combat with the enemy.  Instead, the Veteran alleges that he later developed these disabilities as a result of his in-service exposure to herbicides.  Under the circumstances, the Board finds that the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Turning to a review of the evidence of record, with respect to the Veteran's claim of entitlement to service connection for ED, the Veteran's service treatment records are negative for any complaints or treatment for ED.  Following service, the first medical evidence showing a complaint of ED appears in January 2006, at which time the Veteran stated that he had tried Viagra in the past.  

The Veteran underwent a VA examination in September 2013, at which time the examiner found that it was less likely as not that the Veteran's ED was related to his military service.  As a rationale for this opinion, the examiner noted that the Veteran had been diagnosed with hypertension, hyperlipidemia, smoking, ethanol abuse, cardiovascular accident, posttraumatic stress disorder (PTSD), and obesity.  The examiner noted that there was no diagnosis of hypogonadism, hypothyroidism, or diabetes mellitus.

The examiner stated that multiple factors could contribute to the development of ED, including hypertension and associated medications, spine disease pain and associated medications, PTSD and associated medications, prostate surgery, and altered hormone levels.  Diabetic, atherosclerotic, and drug-related causes accounted for greater than 80 percent of ED in order men, primarily due to associated vascular and neurologic complications.  Medication-induced ED occurred in approximately 25 percent of men.  The examiner noted that in almost all cases of ED, even when the condition had a clear-cut organic component, the patient developed a psychogenic component as a reaction to ED.

The examiner noted that the Veteran had multiple risk factors for developing ED, including hypertension, hyperlipidemia, smoking, peripheral artery disease, aging, and PTSD with associated medication.  In the Veteran's case, however, the examiner noted that the Veteran received an oral medication in order to produce erections, which suggested a vascular etiology for ED and was consistent with the Veteran's diagnosis with peripheral artery disease.  The examiner noted that the Veteran did not begin receiving pharmacological treatment for PTSD until January 2007; it was therefore unlikely that PTSD was an etiological cause for ED, which was diagnosed in January 2006.

The examiner noted that the Veteran took Paroxetine in treatment of his PTSD, the side effects of which included impotence, retardation of ejaculation, and decreased libido.  The examiner found that the extent, expressed as a percentage, to which the drug aggravated the Veteran's ED could not be determined without resort to speculation.  With that said, however, the examiner found it to be unlikely that such drugs aggravated the Veteran's ED to any significant degree, because the Veteran's other non-service connected conditions, in combination, were more likely to be etiologically related to the Veteran's ongoing ED condition.  

The examiner further found that the Veterans and Agent Orange Update 2010 indicated that there was inadequate or insufficient evidence to suggest causality between ED and Agent Orange herbicide exposure.  

With respect to the Veteran's claim of entitlement to service connection for a skin disability, in February 1968, the Veteran was treated for cellulitis on the left cheek.  In April 1968, the Veteran underwent drainage of an infected epidermal inclusion cyst on the right cheek.  Later in April 1968, it was noted that the wound had completely granulated.  In May 1968, the Veteran was noted to have sebaceous cysts on his face.  In August 1968, the Veteran had an infected sebaceous cyst on his left cheek.  

Following service, the Veteran first complained of symptoms of a skin disability in November 2003, at which time the Veteran sought treatment for a cyst on his chin.  In September 2006 and November 2006, the Veteran complained of a history of recurrent sebaceous cysts on his face, and the clinician noted that the Veteran had sebaceous cysts on his left forehead and left chin.  In March 2010, the Veteran indicated that he had a bump on his right forearm for the past few weeks.  The Veteran was found to have an abscess on his right forearm, and the abscess was surgically drained.  In June 2010, the Veteran reported that he had an infected cyst incised on his left upper back in the 1970s.  In September 2011, the Veteran, indicating he had a history of recurrent abscesses, presented with an abscess on the left upper extremity.  In June 2012, the Veteran indicated that he had dermatologic issues that began in Vietnam.  

The Veteran underwent a VA examination in September 2013, at which time the examiner found that the Veteran's skin disabilities, specifically cysts and an abscess, were less likely than not related to his active duty service.  As a rationale for this opinion, the examiner noted that while epidermal cysts were most commonly the result of plugged pilosebaceous units, they could also result from the traumatic implantation of epidermal cells into deeper tissues, or the proliferation of viable epidermal remnants along embryonic fusion planes, or they could have a genetic component.

The examiner noted that the Veteran was treated in-service for a cyst on the right cheek, and his September 2006 cysts were on the left side of his face, indicating that the later cysts were a new and separate condition, as were the other cysts that appeared after service on the chest wall, abdomen, and right axilla.  The examiner found that the Veteran's current cyst condition was unlikely a chronic and ongoing condition because the most likely cause of cyst was related to an occluded pilosebaceous unit.  The examiner further found that the Veterans and Agent Orange Update 2010 indicated that there was inadequate or insufficient evidence to suggest causality between skin conditions other than chloracne rashes and Agent Orange herbicide exposure.  

With respect to the Veteran's diagnosed abscesses, the examiner noted that skin abscesses were deep acute bacterial skin infections usually involving a hair follicle; a confluence of multiple furuncles could lead to furunculosis.  Noting that skin abscesses and cysts were different conditions with different etiologies, the examiner found it to be less than likely that the Veteran's skin abscess was related to or caused by an in-service cyst.  The examiner noted that the Veteran, by his own report, was first diagnosed with an acute skin abscess about four years after his separation from service, and causation related to Agent Orange had not been established.  Therefore, the examiner found, it was less than likely that the Veteran's current skin disabilities were related to any incident of military service, including exposure to Agent Orange.  

Turning to an analysis of the facts in this case, the evidence supports a finding that the Veteran has been diagnosed with ED and skin disabilities.  The Veteran was treated in-service for complaints relating to his skin, and he is presumed to have been exposed to herbicides in service.  The Veteran is additionally service connected for PTSD.  While the Veteran has shown a current disability, an in-service incident, and a service connected disability, for service connection to be warranted, a nexus, or a connection between the Veteran's current disabilities and his military service or service connected disability, must be established by the evidence of record.  

In this case, the September 2013 examiner, after an exhaustive review of the medical evidence of record, was unable to find that the Veteran's ED and skin disabilities were related to service.  The examiner was further unable to find that the Veteran's ED was related to his service-connected PTSD, even after giving considerations to the effects of the medications that the Veteran took in treatment of his PTSD.  The examiner provided compelling rationales for the conclusions that were reached.  The medical evidence of record otherwise contains no opinions linking the Veteran's ED and skin disabilities to either his active duty service or other service-connected disability.

To the extent that the Veteran believes that his ED and skin disabilities are related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of ED and a skin disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's claimed disabilities are related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the genitourinary and dermatological systems, something that is not readily perceivable by the use of a person's senses.

In sum, the Board concludes that the weight of the evidence is against service connection for ED and a skin disability, and the claims are denied.  


ORDER

Service connection for ED is denied.

Service connection for a skin disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


